Exhibit 10.12

Master Repurchase

Agreement

September 1996 Version

 

Dated as of:    July 18, 2006 Between    KBS TRIBECA SUMMIT, LLC, a Delaware
limited liability company, as Seller and    GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC, as Buyer

 

1. Applicability

From time to time the parties hereto may enter into transactions in which one
party (“Seller”) agrees to transfer to the other (“Buyer”) securities or other
assets (“Securities”) against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Securities at a date
certain or on demand, against the transfer of funds by Seller. Each such
transaction shall be referred to herein as a “Transaction” and, unless otherwise
agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in Annex I hereto and in any other
annexes identified herein or therein as applicable hereunder.

 

2. Definitions

 

  (a) “Act of Insolvency”, with respect to any party, (i) the commencement by
such party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due;



--------------------------------------------------------------------------------

  (b) “Additional Purchased Securities”, Securities provided by Seller to Buyer
pursuant to Paragraph 4(a) hereof;

 

  (c) “Buyer’s Margin Amount”, with respect to any Transaction as of any date,
the amount obtained by application of the Buyer’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;

 

  (d) “Buyer’s Margin Percentage”, with respect to any Transaction as of any
date, a percentage (which may be equal to the Seller’s Margin Percentage) agreed
to by Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction;

 

  (e) “Confirmation”, the meaning specified in Paragraph 3(b) hereof;

 

  (f) “Income”, with respect to any Security at any time, any principal thereof
and all interest, dividends or other distributions thereon;

 

  (g) “Margin Deficit”, the meaning specified in Paragraph 4(a) hereof;

 

  (h) “Margin Excess”, the meaning specified in Paragraph 4(b) hereof;

 

  (i) “Margin Notice Deadline”, the time agreed to by the parties in the
relevant Confirmation, Annex I hereto or otherwise as the deadline for giving
notice requiring same-day satisfaction of margin maintenance obligations as
provided in Paragraph 4 hereof (or, in the absence of any such agreement, the
deadline for such purposes established in accordance with market practice);

 

  (j) “Market Value”, with respect to any Securities as of any date, the price
for such Securities on such date obtained from a generally recognized source
agreed to by the parties or the most recent closing bid quotation from such a
source, plus accrued Income to the extent not included therein (other than any
Income credited or transferred to, or applied to the obligations of, Seller
pursuant to Paragraph 5 hereof ) as of such date (unless contrary to market
practice for such Securities);

 

  (k) “Price Differential”, with respect to any Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price for such Transaction on a 360 day per year
basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction);

 

  (l) “Pricing Rate”, the per annum percentage rate for determination of the
Price Differential;

 

2



--------------------------------------------------------------------------------

  (m) “Prime Rate”, the prime rate of U.S. commercial banks as published in The
Wall Street Journal (or, if more than one such rate is published, the average of
such rates);

 

  (n) “Purchase Date”, the date on which Purchased Securities are to be
transferred by Seller to Buyer;

 

  (o) “Purchase Price”, (i) on the Purchase Date, the price at which Purchased
Securities are transferred by Seller to Buyer, and (ii) thereafter, except where
Buyer and Seller agree otherwise, such price increased by the amount of any cash
transferred by Buyer to Seller pursuant to Paragraph 4(b) hereof and decreased
by the amount of any cash transferred by Seller to Buyer pursuant to Paragraph
4(a) hereof or applied to reduce Seller’s obligations under clause (ii) of
Paragraph 5 hereof;

 

  (p) “Purchased Securities”, the Securities transferred by Seller to Buyer in a
Transaction hereunder, and any Securities substituted therefor in accordance
with Paragraph 9 hereof. The term “Purchased Securities” with respect to any
Transaction at any time also shall include Additional Purchased Securities
delivered pursuant to Paragraph 4(a) hereof and shall exclude Securities
returned pursuant to Paragraph 4(b) hereof;

 

  (q) “Repurchase Date”, the date on which Seller is to repurchase the Purchased
Securities from Buyer, including any date determined by application of the
provisions of Paragraph 3(c) or 11 hereof;

 

  (r) “Repurchase Price”, the price at which Purchased Securities are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the Price Differential as of the date of such
determination;

 

  (s) “Seller’s Margin Amount”, with respect to any Transaction as of any date,
the amount obtained by application of the Seller’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;

 

  (t) “Seller’s Margin Percentage”, with respect to any Transaction as of any
date, a percentage (which may be equal to the Buyer’s Margin Percentage) agreed
to by Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction.

 

3. Initiation; Confirmation; Termination

 

  (a) An agreement to enter into a Transaction may be made orally or in writing
at the initiation of either Buyer or Seller. On the Purchase Date for the
Transaction, the Purchased Securities shall be transferred to Buyer or its agent
against the transfer of the Purchase Price to an account of Seller.

 

3



--------------------------------------------------------------------------------

  (b) Upon agreeing to enter into a Transaction hereunder, Buyer or Seller (or
both), as shall be agreed, shall promptly deliver to the other party a written
confirmation of each Transaction (a “Confirmation”). The Confirmation shall
describe the Purchased Securities (including CUSIP number, if any), identify
Buyer and Seller and set forth (i) the Purchase Date, (ii) the Purchase Price,
(iii) the Repurchase Date, unless the Transaction is to be terminable on demand,
(iv) the Pricing Rate or Repurchase Price applicable to the Transaction, and
(v) any additional terms or conditions of the Transaction not inconsistent with
this Agreement. The Confirmation, together with this Agreement, shall constitute
conclusive evidence of the terms agreed between Buyer and Seller with respect to
the Transaction to which the Confirmation relates, unless with respect to the
Confirmation specific objection is made promptly after receipt thereof. In the
event of any conflict between the terms of such Confirmation and this Agreement,
this Agreement shall prevail.

 

  (c) In the case of Transactions terminable upon demand, such demand shall be
made by Buyer or Seller, no later than such time as is customary in accordance
with market practice, by telephone or otherwise on or prior to the business day
on which such termination will be effective. On the date specified in such
demand, or on the date fixed for termination in the case of Transactions having
a fixed term, termination of the Transaction will be effected by transfer to
Seller or its agent of the Purchased Securities and any Income in respect
thereof received by Buyer (and not previously credited or transferred to, or
applied to the obligations of, Seller pursuant to Paragraph 5 hereof ) against
the transfer of the Repurchase Price to an account of Buyer.

 

4. Margin Maintenance

 

  (a) If at any time the aggregate Market Value of all Purchased Securities
subject to all Transactions in which a particular party hereto is acting as
Buyer is less than the aggregate Buyer’s Margin Amount for all such Transactions
(a “Margin Deficit”), then Buyer may by notice to Seller require Seller in such
Transactions, at Seller’s option, to transfer to Buyer cash or additional
Securities reasonably acceptable to Buyer (“Additional Purchased Securities”),
so that the cash and aggregate Market Value of the Purchased Securities,
including any such Additional Purchased Securities, will thereupon equal or
exceed such aggregate Buyer’s Margin Amount (decreased by the amount of any
Margin Deficit as of such date arising from any Transactions in which such Buyer
is acting as Seller).

 

  (b) If at any time the aggregate Market Value of all Purchased Securities
subject to all Transactions in which a particular party hereto is acting as
Seller exceeds the aggregate Seller’s Margin Amount for all such Transactions at
such time (a “Margin Excess”), then Seller may by notice to Buyer require Buyer
in such Transactions, at Buyer’s option, to transfer cash or Purchased
Securities to Seller, so that the aggregate Market Value of the Purchased
Securities, after deduction of any such cash or any Purchased Securities so
transferred, will thereupon not

 

4



--------------------------------------------------------------------------------

exceed such aggregate Seller’s Margin Amount (increased by the amount of any
Margin Excess as of such date arising from any Transactions in which such Seller
is acting as Buyer).

 

  (c) If any notice is given by Buyer or Seller under subparagraph (a) or (b) of
this Paragraph at or before the Margin Notice Deadline on any business day, the
party receiving such notice shall transfer cash or Additional Purchased
Securities as provided in such subparagraph no later than the close of business
in the relevant market on such day. If any such notice is given after the Margin
Notice Deadline, the party receiving such notice shall transfer such cash or
Securities no later than the close of business in the relevant market on the
next business day following such notice.

 

  (d) Any cash transferred pursuant to this Paragraph shall be attributed to
such Transactions as shall be agreed upon by Buyer and Seller.

 

  (e) Seller and Buyer may agree, with respect to any or all Transactions
hereunder, that the respective rights of Buyer or Seller (or both) under
subparagraphs (a) and (b) of this Paragraph may be exercised only where a Margin
Deficit or Margin Excess, as the case may be, exceeds a specified dollar amount
or a specified percentage of the Repurchase Prices for such Transactions (which
amount or percentage shall be agreed to by Buyer and Seller prior to entering
into any such Transactions).

 

  (f) Seller and Buyer may agree, with respect to any or all Transactions
hereunder, that the respective rights of Buyer and Seller under subparagraphs
(a) and (b) of this Paragraph to require the elimination of a Margin Deficit or
a Margin Excess, as the case may be, may be exercised whenever such a Margin
Deficit or Margin Excess exists with respect to any single Transaction hereunder
(calculated without regard to any other Transaction outstanding under this
Agreement).

 

5



--------------------------------------------------------------------------------

5. Income Payments

Seller shall be entitled to receive an amount equal to all Income paid or
distributed on or in respect of the Securities that is not otherwise received by
Seller, to the full extent it would be so entitled if the Securities had not
been sold to Buyer. Buyer shall, as the parties may agree with respect to any
Transaction (or, in the absence of any such agreement, as Buyer shall reasonably
determine in its discretion), on the date such Income is paid or distributed
either (i) transfer to or credit to the account of Seller such Income with
respect to any Purchased Securities subject to such Transaction or (ii) with
respect to Income paid in cash, apply the Income payment or payments to reduce
the amount, if any, to be transferred to Buyer by Seller upon termination of
such Transaction. Buyer shall not be obligated to take any action pursuant to
the preceding sentence (A) to the extent that such action would result in the
creation of a Margin Deficit, unless prior thereto or simultaneously therewith
Seller transfers to Buyer cash or Additional Purchased Securities sufficient to
eliminate such Margin Deficit, or (B) if an Event of Default with respect to
Seller has occurred and is then continuing at the time such Income is paid or
distributed.

 

6. Security Interest

Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder and all Income thereon and
other proceeds thereof.

 

7. Payment and Transfer

Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Securities transferred by one party hereto to
the other party (i) shall be in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as the party receiving possession may reasonably
request, (ii) shall be transferred on the book-entry system of a Federal Reserve
Bank, or (iii) shall be transferred by any other method mutually acceptable to
Seller and Buyer.

 

6



--------------------------------------------------------------------------------

8. Segregation of Purchased Securities

To the extent required by applicable law, all Purchased Securities in the
possession of Seller shall be segregated from other securities in its possession
and shall be identified as subject to this Agreement. Segregation may be
accomplished by appropriate identification on the books and records of the
holder, including a financial or securities intermediary or a clearing
corporation. All of Seller’s interest in the Purchased Securities shall pass to
Buyer on the Purchase Date and, unless otherwise agreed by Buyer and Seller,
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Securities or otherwise selling, transferring,
pledging or hypothecating the Purchased Securities, but no such transaction
shall relieve Buyer of its obligations to transfer Purchased Securities to
Seller pursuant to Paragraph 3, 4 or 11 hereof, or of Buyer’s obligation to
credit or pay Income to, or apply Income to the obligations of, Seller pursuant
to Paragraph 5 hereof.

Required Disclosure for Transactions in Which the Seller Retains Custody of the
Purchased Securities

Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer’s securities segregated at all times,
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer’s
securities will likely be commingled with Seller’s own securities during the
trading day. Buyer is advised that, during any trading day that Buyer’s
securities are commingled with Seller’s securities, they [will]* [may]** be
subject to liens granted by Seller to [its clearing bank]* [third parties]** and
may be used by Seller for deliveries on other securities transactions. Whenever
the securities are commingled, Seller’s ability to resegregate substitute
securities for Buyer will be subject to Seller’s ability to satisfy [the
clearing]* [any]** lien or to obtain substitute securities.

 

--------------------------------------------------------------------------------

* Language to be used under 17 C.F.R B403.4(e) if Seller is a government
securities broker or dealer other than a financial institution.

** Language to be used under 17 C.F.R. B403.5(d) if Seller is a financial
institution.

 

9. Substitution

 

  (a) Seller may, subject to agreement with and acceptance by Buyer, substitute
other Securities for any Purchased Securities. Such substitution shall be made
by transfer to Buyer of such other Securities and transfer to Seller of such
Purchased Securities. After substitution, the substituted Securities shall be
deemed to be Purchased Securities.

 

  (b) In Transactions in which Seller retains custody of Purchased Securities,
the parties expressly agree that Buyer shall be deemed, for purposes of
subparagraph (a) of this Paragraph, to have agreed to and accepted in this
Agreement substitution by Seller of other Securities for Purchased Securities;
provided, however, that such other Securities shall have a Market Value at least
equal to the Market Value of the Purchased Securities for which they are
substituted.

 

7



--------------------------------------------------------------------------------

10. Representations

Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
full force and effect and (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any law, ordinance,
charter, bylaw or rule applicable to it or any agreement by which it is bound or
by which any of its assets are affected. On the Purchase Date for any
Transaction Buyer and Seller shall each be deemed to repeat all the foregoing
representations made by it.

 

11. Events of Default

In the event that (i) Seller fails to transfer or Buyer fails to purchase
Purchased Securities upon the applicable Purchase Date, (ii) Seller fails to
repurchase or Buyer fails to transfer Purchased Securities upon the applicable
Repurchase Date, (iii) Seller or Buyer fails to comply with Paragraph 4 hereof,
(iv) Buyer fails, after one business day’s notice, to comply with Paragraph 5
hereof, (v) an Act of Insolvency occurs with respect to Seller or Buyer,
(vi) any representation made by Seller or Buyer shall have been incorrect or
untrue in any material respect when made or repeated or deemed to have been made
or repeated, or (vii) Seller or Buyer shall admit to the other its inability to,
or its intention not to, perform any of its obligations hereunder (each an
“Event of Default”):

 

  (a) The nondefaulting party may, at its option (which option shall be deemed
to have been exercised immediately upon the occurrence of an Act of Insolvency),
declare an Event of Default to have occurred hereunder and, upon the exercise or
deemed exercise of such option, the Repurchase Date for each Transaction
hereunder shall, if it has not already occurred, be deemed immediately to occur
(except that, in the event that the Purchase Date for any Transaction has not
yet occurred as of the date of such exercise or deemed exercise, such
Transaction shall be deemed immediately canceled). The nondefaulting party shall
(except upon the occurrence of an Act of Insolvency) give notice to the
defaulting party of the exercise of such option as promptly as practicable.

 

  (b) In all Transactions in which the defaulting party is acting as Seller, if
the nondefaulting party exercises or is deemed to have exercised the option
referred to in subparagraph (a) of this Paragraph, (i) the defaulting party’s
obligations in such Transactions to repurchase all Purchased Securities, at the
Repurchase Price therefor on the Repurchase Date determined in accordance with
subparagraph (a)

 

8



--------------------------------------------------------------------------------

of this Paragraph, shall thereupon become immediately due and payable, (ii) all
Income paid after such exercise or deemed exercise shall be retained by the
nondefaulting party and applied to the aggregate unpaid Repurchase Prices and
any other amounts owing by the defaulting party hereunder, and (iii) the
defaulting party shall immediately deliver to the nondefaulting party any
Purchased Securities subject to such Transactions then in the defaulting party’s
possession or control.

 

  (c) In all Transactions in which the defaulting party is acting as Buyer, upon
tender by the nondefaulting party of payment of the aggregate Repurchase Prices
for all such Transactions, all right, title and interest in and entitlement to
all Purchased Securities subject to such Transactions shall be deemed
transferred to the nondefaulting party, and the defaulting party shall deliver
all such Purchased Securities to the nondefaulting party.

 

  (d) If the nondefaulting party exercises or is deemed to have exercised the
option referred to in subparagraph (a) of this Paragraph, the nondefaulting
party, without prior notice to the defaulting party, may:

 

  (i) as to Transactions in which the defaulting party is acting as Seller,
(A) immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, any or all Purchased Securities subject to such
Transactions and apply the proceeds thereof to the aggregate unpaid Repurchase
Prices and any other amounts owing by the defaulting party hereunder or (B) in
its sole discretion elect, in lieu of selling all or a portion of such Purchased
Securities, to give the defaulting party credit for such Purchased Securities in
an amount equal to the price therefor on such date, obtained from a generally
recognized source or the most recent closing bid quotation from such a source,
against the aggregate unpaid Repurchase Prices and any other amounts owing by
the defaulting party hereunder; and

 

  (ii) as to Transactions in which the defaulting party is acting as Buyer,
(A) immediately purchase, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, securities (“Replacement Securities”) of the same
class and amount as any Purchased Securities that are not delivered by the
defaulting party to the nondefaulting party as required hereunder or (B) in its
sole discretion elect, in lieu of purchasing Replacement Securities, to be
deemed to have purchased Replacement Securities at the price therefor on such
date, obtained from a generally recognized source or the most recent closing
offer quotation from such a source.

 

9



--------------------------------------------------------------------------------

Unless otherwise provided in Annex I, the parties acknowledge and agree that
(1) the Securities subject to any Transaction hereunder are instruments traded
in a recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Security, the nondefaulting party may
establish the source therefor in its sole discretion and (3) all prices, bids
and offers shall be determined together with accrued Income (except to the
extent contrary to market practice with respect to the relevant Securities).

 

  (e) As to Transactions in which the defaulting party is acting as Buyer, the
defaulting party shall be liable to the nondefaulting party for any excess of
the price paid (or deemed paid) by the nondefaulting party for Replacement
Securities over the Repurchase Price for the Purchased Securities replaced
thereby and for any amounts payable by the defaulting party under Paragraph 5
hereof or otherwise hereunder.

 

  (f) For purposes of this Paragraph 11, the Repurchase Price for each
Transaction hereunder in respect of which the defaulting party is acting as
Buyer shall not increase above the amount of such Repurchase Price for such
Transaction determined as of the date of the exercise or deemed exercise by the
nondefaulting party of the option referred to in subparagraph (a) of this
Paragraph.

 

  (g) The defaulting party shall be liable to the nondefaulting party for
(i) the amount of all reasonable legal or other expenses incurred by the
nondefaulting party in connection with or as a result of an Event of Default,
(ii) damages in an amount equal to the cost (including all fees, expenses and
commissions) of entering into replacement transactions and entering into or
terminating hedge transactions in connection with or as a result of an Event of
Default, and (iii) any other loss, damage, cost or expense directly arising or
resulting from the occurrence of an Event of Default in respect of a
Transaction.

 

  (h) To the extent permitted by applicable law, the defaulting party shall be
liable to the nondefaulting party for interest on any amounts owing by the
defaulting party hereunder, from the date the defaulting party becomes liable
for such amounts hereunder until such amounts are (i) paid in full by the
defaulting party or (ii) satisfied in full by the exercise of the nondefaulting
party’s rights hereunder. Interest on any sum payable by the defaulting party to
the nondefaulting party under this Paragraph 11(h) shall be at a rate equal to
the greater of the Pricing Rate for the relevant Transaction or the Prime Rate.

 

  (i) The nondefaulting party shall have, in addition to its rights hereunder,
any rights otherwise available to it under any other agreement or applicable
law.

 

10



--------------------------------------------------------------------------------

12. Single Agreement

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

13. Notices and Other Communications

Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by mail, facsimile, telegraph, messenger or
otherwise to the address specified in Annex II hereto, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence.

 

14. Entire Agreement; Severability

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

15. Non-assignability; Termination

 

  (a) The rights and obligations of the parties under this Agreement and under
any Transaction shall not be assigned by either party without the prior written
consent of the other party, and any such assignment without the prior written
consent of the other party shall be null and void. Subject to the foregoing,
this Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. This
Agreement may be terminated by either party upon giving written notice to the
other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.

 

11



--------------------------------------------------------------------------------

  (b) Subparagraph (a) of this Paragraph 15 shall not preclude a party from
assigning, charging or otherwise dealing with all or any part of its interest in
any sum payable to it under Paragraph 11 hereof.

 

16. Governing Law

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.

 

17. No Waivers, Etc.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Paragraph 4(a) or 4(b) hereof will not constitute a waiver
of any right to do so at a later date.

 

18. Use of Employee Plan Assets

 

  (a) If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.

 

  (b) Subject to the last sentence of subparagraph (a) of this Paragraph, any
such Transaction shall proceed only if Seller furnishes or has furnished to
Buyer its most recent available audited statement of its financial condition and
its most recent subsequent unaudited statement of its financial condition.

 

  (c) By entering into a Transaction pursuant to this Paragraph, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.

 

12



--------------------------------------------------------------------------------

19. Intent

 

  (a) The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Securities subject to such Transaction or
the term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of assets subject to
such Transaction would render such definition inapplicable).

 

  (b) It is understood that either party’s right to liquidate Securities
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Paragraph 11 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.

 

  (c) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

  (d) It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

20. Disclosure Relating to Certain Federal Protections

The parties acknowledge that they have been advised that:

 

  (a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;

 

  (b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

 

13



--------------------------------------------------------------------------------

  (c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1]

 

BUYER: GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation By:  

/s/ Lance W. Haberin

Name:   Lance W. Haberin Title:   Vice President SELLER: KBS TRIBECA SUMMIT,
LLC, a Delaware limited liability company By:   KBS REIT ACQUISITION III, LLC, a
Delaware limited liability company, its sole member   By:   KBS LIMITED
PARTNERSHIP, a Delaware limited partnership, its sole member     By:   KBS REAL
ESTATE INVESTMENT TRUST, INC., a Maryland corporation, general partner       By:
 

/s/ Charles J. Schreiber, Jr.

      Name:   Charles J. Schreiber, Jr.       Title:   Chief Executive Officer



--------------------------------------------------------------------------------

CONFIRMATION

TO

MASTER REPURCHASE AGREEMENT

Date of Confirmation: July 18, 2006

Reference is hereby made to that certain Master Repurchase Agreement (the “Repo
Agreement”) dated as of July 18, 2006 between GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC. (“Buyer”) and KBS TRIBECA SUMMIT, LLC, a Delaware limited
liability company (“Seller”). Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Repo Agreement. This document
(this “Confirmation”) confirms the agreement of Buyer and Seller to enter into a
Transaction on the following terms:

 

I.    Principal Terms       1. Buyer:    GREENWICH CAPITAL FINANCIAL PRODUCTS,
INC.    2. Seller:    KBS TRIBECA SUMMIT, LLC    3. Purchase Date:    July 18,
2006    4. Purchase Price:    $7,122,230.85, subject to increase in accordance
with Section III(13) hereof, but not to exceed in any event $8,742,800.00.    5.
Pricing Rate:    LIBOR plus 200 basis points reset monthly; provided that,
during the continuance of an Event of Default, the Pricing Rate shall be LIBOR
plus 400 basis points.    6. Repurchase Date:    July 17, 2007, or such earlier
date as determined by application of the provisions of Paragraph 11 of the Repo
Agreement.    7. Price Differential:    Aggregate of Pricing Rate applied to
Purchase Price for the term of the Transaction.    8. Repurchase Price:    With
respect to any Purchased Security as of any date, the price at which such
Purchased Security is to be transferred from Buyer to Seller upon termination of
the related Transaction; such price will be determined in each case as the sum
of (a) the Purchase Price of such Purchased Security, less any amounts paid by
Seller to Buyer, or Income received by Buyer, pursuant to Section III(1) or
Section III(2) hereof, on or prior to the date of such determination on account
of the Repurchase Price for such Purchased Security (other than amounts applied
to the components of the Repurchase Price set forth in the following clauses
(b)-(d) of this definition (the “Other Price Components”)), (b) the accrued and
unpaid Price Differential with respect to such Purchased Security as of the date
of such determination, and (c) all other amounts due and owing to Buyer under
this Agreement and the Transaction Documents.

 

1



--------------------------------------------------------------------------------

   9. Purchased Securities:    All of Seller’s right, title and interest in that
certain mezzanine loan more particularly set forth on Schedule I attached
hereto, together with all Hedging Transactions, if any, related thereto. Buyer
acknowledges there are no current related Hedging Transactions.    10. Buyer’s
Margin Percentage:    181.82%.    11. Margin Notice Deadline:    2:00 p.m. EST.
   12. Early Repurchase:    Seller shall be entitled from time to time to
terminate a Transaction in whole but not in part on demand and to repurchase the
Purchased Securities subject to such Transaction on any Business Day prior to
the Repurchase Date (each such date of repurchase, an “Early Repurchase Date”);
provided, however, that the effectiveness of each such termination shall be
subject to the conditions that Seller: (i) shall have repurchased on such Early
Repurchase Date, all such Purchased Securities subject to such Transaction, (ii)
notifies Buyer in writing of its intent to terminate all or a portion of the
Transaction and to repurchase the corresponding Purchased Securities no later
than three (3) Business Days prior to the corresponding Early Repurchase Date
and (iii) on such Early Repurchase Date shall have paid to Buyer an amount equal
to the sum of the Repurchase Price for the corresponding Purchased Securities,
and any other amounts payable under this Agreement (including, without
limitation, the Early Repurchase Indemnified Amounts) with respect to such early
repurchase against transfer to Seller or its agent of such Purchased Securities.
Such notice shall set forth the Early Repurchase Date and shall identify with
particularity the Purchased Securities to be repurchased on such Early
Repurchase Date. Any such notice delivered by Seller shall be irrevocable upon
delivery to Buyer. Notwithstanding the foregoing, Seller shall have the right on
any Business Day to pay to Buyer all or any portion of the Repurchase Price.

 

II. Definitions. Notwithstanding anything to the contrary in the Repo Agreement
or elsewhere:

“Affiliate” shall mean, when used with respect to any specified Person, any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person. Control shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise and “controlling” and “controlled” shall have meanings
correlative thereto.

 

2



--------------------------------------------------------------------------------

“Agreement” shall mean the Repo Agreement, as supplemented by this Confirmation.

“Approved Asset Manager” shall mean KBS Capital Advisors LLC.

“Breakage Costs” shall mean, with respect to any Purchased Security, any amount
necessary to compensate Buyer and any Funding Party (as defined below) for any
losses or costs (not to include any lost profit or opportunity) (including,
without limitation and without duplication, the costs of breaking any “LIBOR”
contract, if applicable, or funding losses and any other loss or expense arising
from the reemployment of funds obtained by Buyer to maintain the Transaction (or
relevant portion thereof) hereunder or from fees payable to terminate the
deposits from which such funds were obtained) if any Purchased Security, or any
portion thereof, is repurchased for any reason whatsoever on any date other than
a Payment Date. For purposes of the foregoing definition, a “Funding Party”
means any bank or other entity, if any, which is indirectly or directly funding
Buyer with respect to the Transaction or the Purchased Securities under this
Agreement, in whole or in part, including, without limitation, any direct or
indirect assignee of, or participant in, the Transaction or the Purchased
Securities.

“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York,
or banking and savings and loan institutions in the State of New York or the
City of New York are closed.

“Buyer’s Margin Amount” shall mean, with respect to any Purchased Security as of
any date, the amount obtained by dividing the Repurchase Price (exclusive of
Other Price Components) for such Purchased Security by the Buyer’s Margin
Percentage.

“Determination Date” shall mean the second Business Day prior to the Payment
Date.

“Early Repurchase Indemnified Amounts” shall mean, any loss or expense (not to
include any lost profit or opportunity) (including, without limitation,
reasonable attorneys’ fees and disbursements) which Buyer may sustain or incur
as a consequence of (i) failure by Seller to terminate the Transaction in whole
or in part, as the case may be, after Seller has given a notice in accordance
with this Agreement of such termination or (ii) any payment of the Repurchase
Price of the corresponding Purchased Securities on any day other than a Payment
Date (including, without limitation and without duplication, all Breakage
Costs).

“Guarantors” shall mean, collectively and jointly and severally, KBS Real Estate
Investment Trust, Inc., a Maryland corporation, Charles J. Schreiber, Jr., an
individual, Peter M. Bren, an individual, Peter McMillan, an individual and
Keith Hall, an individual.

“Guaranty” shall mean that certain Parent Guaranty and Indemnity, of even date
herewith, given by the Guarantors for the benefit of Buyer.

“Hedging Transactions” shall mean, with respect to any or all of the fixed-rate
Purchased Securities, any short sale of U.S. Treasury Securities or
mortgage-related securities, futures contract (including Eurodollar futures) or
options contract or any interest rate swap, cap or collar agreement

 

3



--------------------------------------------------------------------------------

or similar arrangement providing for protection against fluctuations in interest
rates or the exchange of nominal interest obligations, either generally or under
specific contingencies, entered into by Seller, with Buyer or its Affiliates as
counterparties or one or more other counterparties acceptable to Buyer.

“LIBOR” as of any Payment Date (including, without limitation, any Determination
Date) shall mean the offered rate for United States dollars with a maturity of
one month which appears on Telerate as of 11:00 a.m., City of London, England
time, on the Determination Date; provided, however, that if such rate does not
appear on the Dow Jones Telerate Service page 3750 (or such other page as may
replace that page on that or any successor service) or if such service is no
longer offered, the rate for United States dollars with a maturity of one month
quoted by such other service as may be selected by Buyer.

“Margin Deficit Period” shall mean each day on which a Margin Deficit shall be
in effect.

“Market Value” shall mean, with respect to each Purchased Security, on any date,
the market value of such Purchased Security, as determined by Buyer in its sole
discretion exercised in good faith, provided, however, that notwithstanding
anything herein to the contrary, the Market Value of a Purchased Security, as of
any date of determination, shall in no event exceed the lesser of (i) the price
paid by Seller or its Affiliates at the time the Purchased Security is first
acquired by Seller or its Affiliates, less any reduction in the principal of the
Purchased Security occurring after such Purchased Security is first acquired by
Seller or its Affiliates, and (ii) the outstanding principal balance of such
Purchased Security as of the date Market Value is determined. The Market Value
of all Purchased Securities shall be determined by Buyer its sole discretion
exercised in good faith on each Business Day during the term of this Agreement,
or less frequently from time to time if Buyer elects in its sole discretion.

“Permitted Transfer” shall mean the transfer or encumbrance of any indirect (but
not any direct) interest in Seller (including, without limitation, the transfer
or encumbrance of any interest in KBS Limited Partnership, KBS REIT Holdings LLC
or in KBS Real Estate Investment Trust, Inc.) provided that such transfer or
encumbrance shall not result in either or both of (a) Approved Asset Manager no
longer being the sole asset manager of KBS Real Estate Investment Trust, Inc.
and solely responsible for the day-to-day management, operation, direction and
supervision of the operations and administration of KBS Real Estate Investment
Trust, Inc. and its assets pursuant to that certain Advisory Agreement, dated as
of November 8, 2005, between Approved Asset Manager and KBS Real Estate
Investment Trust, Inc.; or (b) less than two (2) of any of Charles J. Schreiber,
Jr., Peter M. Bren, Peter McMillan and Keith Hall continuing to control the
day-to-day management, operation, direction and supervision of the operations
and administration of Approved Asset Manager.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

“Potential Default” shall mean any event which with the passage of time or the
giving of notice thereof would become an Event of Default.

 

4



--------------------------------------------------------------------------------

“Transaction Documents” shall mean the Repo Agreement, this Confirmation, the
Guaranty, any omnibus assignment(s), assignment(s), endorsement(s), allonge(s)
or other document delivered by Seller or any Person to Buyer in connection with
the Transaction.

 

III. Miscellaneous Provisions

1. The Price Differential for each Accrual Period (as hereinafter defined) shall
be paid by Seller to Buyer on the 7th day of each calendar month (each such day,
a “Payment Date”) commencing on August 7, 2006. As used herein, “Accrual Period”
shall mean, with respect to Seller’s payment of Price Differential to Buyer on
each Payment Date, the period from and including the immediately preceding
Payment Date (or with respect to the first Determination Date, the Purchase
Date) to but excluding such current Payment Date. For purposes of Paragraph 5 of
the Repo Agreement, all Income and all principal payments on the Purchased
Securities will be payable to Buyer upon each of (i) the occurrence of a Margin
Deficit and during the continuance of a Margin Deficit Period, (ii) the
occurrence and during the continuance of an Event of Default with respect to
Seller, and/or (iii) the occurrence and during the continuance of a Potential
Default with respect to Seller, and will be applied in the following order of
priority: (a) first, to pay any Price Differential then due and owing under the
Repo Agreement (with respect to the Purchased Securities subject to this
Confirmation and all other Securities subject to the Repo Agreement);
(b) second, to pay to Buyer all other amounts then due and owing under
Paragraphs 4, 5 or 11 of the Repo Agreement and under Section III(10) hereof
with respect to the Purchased Securities subject to this Confirmation;
(c) third, to pay to Buyer all other amounts owed under the Repo Agreement (with
respect to the Purchased Securities subject to this Confirmation and all other
Securities subject to the Repo Agreement); and (d) fourth, the remainder, if
any, to Seller. Notwithstanding anything to the contrary contained herein or
elsewhere, the parties hereto acknowledge and agree that to the extent Income on
the Purchased Securities is received on a day other than a Payment Date, Buyer
shall be entitled to hold such Income until the immediately succeeding Payment
Date, after which Buyer shall apply such Income in accordance with the second
sentence of this Section III(1). To effectuate the provisions of this Section
III(1), Seller shall, on the Purchase Date, notify each servicer of a Purchased
Security of the sale to Buyer effectuated by the Repo Agreement and shall direct
each such servicer to comply with all directions of Buyer upon the occurrence
and during the continuance of either an Event of Default or a Potential Default
with respect to Seller.

2. Provided that there shall exist no Event of Default with respect to Seller or
any other event which with the passage of time or the giving of notice would
become an Event of Default with respect to Seller, within one (1) Business day
of Seller’s or its servicer’s receipt of any and all principal payments made on
the Purchased Securities, Seller shall pay or cause to be paid to Buyer an
amount equal to the product of (a) such principal payment and (b) fifty-five
percent (55%), which amount shall be applied by Buyer to the outstanding
Repurchase Price.

3. The following paragraph shall be added to Paragraph 9 of the Repo Agreement:
“(c) Notwithstanding anything to the contrary contained in the Agreement or
elsewhere, Seller shall not have the right to substitute Securities for the
Purchased Securities without the express written consent of Buyer.”

 

5



--------------------------------------------------------------------------------

4. The term “Event of Default” shall, in addition to the definition set forth in
Paragraph 11 of the Repo Agreement, include the following events:

(i) Seller shall fail to make any payment of any amount payable by Seller under
the Repo Agreement or the Confirmation when due, including, without limitation,
any Price Differential, Repurchase Price or amounts payable pursuant to
Paragraph 4(a) of the Repo Agreement or any amounts due under Section III(10)
hereof.

(ii) The Repo Agreement shall for any reason cease to create a valid ownership
interest in, or a valid, first priority security interest in favor of Buyer in,
any of the Purchased Securities purported to be covered thereby.

(iii) Seller shall fail to comply with any covenant not specifically enumerated
in this Section 4(a) or in Paragraph 11 of the Repo Agreement, and such failure
shall continue for 10 days after receipt of notice thereof from Buyer.

(iv) A final judgment by any competent court in the United States of America for
the payment of money in an amount of at least (a) $250,000 is rendered against
Seller or (b) $1,000,000 is rendered against any Guarantor, and the same remains
undischarged or unpaid for a period of 30 days during which execution of such
judgment is not effectively stayed.

(v) Seller dissolves, merges or consolidates with another entity unless it is
the surviving party, or more than 49% of the beneficial ownership interests in
Seller are transferred to one or more Persons other than Persons holding
ownership interests in Seller on the date hereof (such Persons, “Existing
Owners”) or Persons controlling, controlled by or under common control with such
Existing Owners, or Seller sells, transfers, or otherwise disposes of more than
49% of its business or assets, in each event other than in connection with a
Permitted Transfer.

(vi) Seller shall be in default under any material agreement, which default
could, in Buyer’s sole good faith determination, materially and adversely affect
the financial condition of Seller or the ability of Seller to perform its
obligations hereunder.

(vii) Any representation or warranty made by Seller in the Repo Agreement or in
this Confirmation shall have been incorrect or untrue in any material respect
when made or repeated or when deemed to have been made or repeated.

(viii) Any Guarantor shall be in default under the Guaranty and such default has
not been cured within the applicable grace or cure period set forth therein, or
waived.

(ix) An Act of Insolvency occurs with respect to any Guarantor.

(x) The failure by Seller to deliver to Buyer within ten (10) Business Days
after the date hereof the following search results for the following Persons:
(a) for KBS Real Estate Investment Trust, Inc., a Maryland corporation,
bankruptcy, judgment and tax lien searches in the State of Maryland, and
bankruptcy, judgment, Uniform Commercial Code and tax lien searches in the State
of California; (b) for each of Charles J. Schreiber, Jr., an individual, Peter
M. Bren, an individual, Peter McMillan, an individual and Keith Hall, an
individual, bankruptcy and judgment searches in the State of each such Person’s
respective principal place of residence; (c) for Seller, bankruptcy and judgment
searches in the State of Delaware, and bankruptcy, judgment, Uniform Commercial
Code and tax lien searches in the State of California.

 

6



--------------------------------------------------------------------------------

Seller shall promptly notify Buyer upon becoming aware of any Potential Default
with respect to Seller.

5. Paragraph 12 of the Repo Agreement shall be deleted in its entirety and the
following paragraph shall be inserted in lieu thereof:

“Buyer and Seller hereby acknowledge that they consider all transactions and
agreements between them to constitute a single business and contractual
relationship and to have been made in consideration of each other and this
Agreement. Therefore, (a) each party hereby agrees to fulfill all of its
obligations to the other party with respect to any transaction or agreement
between them (“Obligations”), and each party agrees that a default in the
performance of any such Obligations by it shall constitute an Event of Default
with respect to it hereunder, (b) each party shall have a right of setoff
against the other party for amounts owing hereunder and any other amounts or
obligations owing in respect of any other agreement or transaction whatsoever
between the parties hereto, and (c) payments and deliveries made by either party
hereunder shall be considered to have been made in consideration of payments and
deliveries made by the other party with respect to any other agreement or
transaction between them, and the Obligations to make any such payments and
deliveries may be applied against each other and netted. As security for the
performance by each party of all its Obligations, each party hereby grants to
the other a security interest in all securities and other property (and all
proceeds thereof) transferred by such party to the other pursuant to this
Agreement or any other transaction or agreement. With respect to defaulted
Obligations which did not arise under this Agreement, such security interest may
be enforced in accordance with the provisions of applicable law or Paragraph
11(d)(i) hereof (applying such Paragraph as if such defaulted Obligations were
owed hereunder in respect of a Transaction in which the defaulting party is
acting as Seller).”

6. Paragraph 8 of the Repo Agreement is amended by deleting the last sentence
thereof and substituting the following:

“Upon the transfer of any Purchased Securities to Buyer as set forth in
Paragraph 3(a) and until termination of any Transactions, provided no Potential
Default or Event of Default shall have occurred, record title to such Purchased
Securities and any related security may be retained by and in the name of the
Seller for the sole purpose of facilitating the servicing, or the supervision of
the servicing, of such Purchased Securities. Immediately upon the occurrence of
a Potential Default or an Event of Default, record title to all Purchased
Securities and any related security therein shall immediately vest in the name
of Buyer without the need for further act by Seller or Buyer. Provided no
Potential Default or Event of Default shall have occurred, Buyer shall not
engage in repurchase transactions with the Purchased Securities, or otherwise
sell, transfer, pledge or hypothecate the Purchased Securities (other than to
Seller or Seller’s affiliates), without the prior consent of Seller, but
notwithstanding any such consent, no such transaction shall relieve Buyer of its
obligations to transfer such Purchased Securities to Seller pursuant to
Paragraphs 3, 4 or 11 hereof, or of Buyer’s obligation to credit or pay Income
to, or apply Income to the obligations of, Seller pursuant to paragraph 5
hereof.”

 

7



--------------------------------------------------------------------------------

Nothing contained in the Repo Agreement or this Confirmation shall obligate
Buyer to segregate any Purchased Securities delivered to Buyer by Seller.

7. Seller hereby makes and on and as of each date thereafter through the related
Repurchase Date Seller shall be deemed to have remade, the representations and
warranties to Buyer set forth on Exhibit A, Exhibit B and Exhibit C attached
hereto. The representations and warranties set forth herein shall survive
transfer of the Purchased Securities to Buyer and shall continue until the Repo
Agreement has terminated and Seller has paid all obligations owed to Buyer under
the Repo Agreement and this Confirmation.

8. Buyer’s obligation to tender the initial portion and any subsequent portion
of the Purchase Price for the Purchased Securities is subject to the
satisfaction of each of the following conditions:

(i) The Repo Agreement and this Confirmation shall have been duly executed and
delivered to the parties thereto and be in full force and effect, free of
modification, breach or waiver;

(ii) Seller shall have caused an assignment agreement in a form acceptable to
Buyer to be duly executed and delivered by Seller to Buyer, which agreement
shall assign and transfer to Buyer all of Seller’s right, title and interest in
the Purchased Securities;

(iii) Seller shall have paid to Buyer a commitment fee in the amount of
TWENTY-ONE THOUSAND EIGHT HUNDRED FIFTY-SEVEN and 00/100 DOLLARS ($21,857.00);

(iv) Seller shall have caused Buyer or its designee to have received such other
documents as Buyer may have reasonably requested from Seller and such other
documentation required by Buyer to evidence and secure its ownership of and
interest in the Purchased Securities, including, without limitation, such
opinion letters from Seller’s counsel as Buyer may request, and, only for the
Prior to the initial advance of Purchase Price hereunder, evidence acceptable to
Buyer that Seller has complied with the provisions of any intercreditor or
co-lender agreement in respect of any Purchased Security relating to Seller’s
transfer of such Purchased Security to Buyer hereunder;

(v) none of the following shall have occurred and/or be continuing:

(a) an event or events shall have occurred resulting in the effective absence of
a “repo market” or comparable “lending market” for financing mortgage securities
or mortgage loans or an event or events shall have occurred resulting in Buyer
not being able to finance any Transactions and/or Purchased Securities through
the “repo market” or “lending market” with traditional counterparties at rates
which would have been reasonable prior to the occurrence of such event or
events; or

 

8



--------------------------------------------------------------------------------

(b) an event or events shall have occurred resulting in the effective absence of
a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in Buyer not being able to sell securities
backed by mortgage loans at prices which would have been reasonable prior to
such event or events; or

(c) there shall have occurred a material adverse change in the “repo market” or
comparable “lending market” or in the financial condition of Buyer which effects
(or can reasonably be expected to effect) materially and adversely the ability
of Buyer to fund its obligations under this Agreement;

(vi) Seller shall have certified to Buyer in writing the acquisition cost of
such Purchased Security (including therein reasonable supporting documentation
required by Buyer, if any);

(vii) The representations and warranties made by Seller in any of the
Transaction Documents shall be true and correct in all material respects as of
the Purchase Date;

(viii) Prior to the initial advance of Purchase Price hereunder, Buyer shall
have received the all diligence materials related to the Purchased Security and
completed to Buyer’s satisfaction its due diligence review and financial
modeling with respect to the loan(s) proposed to be sold to Buyer by Seller,
including, without limitation, the hedging strategy, if any, and any associated
Hedging Transactions relating thereto.

(ix) Prior to the initial advance of Purchase Price hereunder, Buyer shall have
approved the Purchased Security in its sole discretion and Buyer shall have
obtained internal credit approval for such Transaction.

9. Each of the parties hereto agrees that the Purchased Securities shall be
delivered to Buyer’s custodian, LaSalle Bank National Association, pursuant to
delivery instructions provided by Buyer. The parties acknowledge that LaSalle
Bank National Association is a “financial institution” as defined in
Section 101(2) of the U.S. Bankruptcy Code, as amended. Seller shall retain and
exercise control over all decisions, modifications and remedies with respect to
the Purchased Securities, provided however, that, without prior written notice
to Buyer, Seller shall take no action that can reasonably be expected to
materially and adversely affect the Market Value of the Purchased Security.
Subject to Buyer’s approval over such matters, and provided that no Event of
Default or Potential Default has occurred and is continuing with respect to
Seller, Seller may, through a servicer and servicing agreement designated and
approved by Buyer, participate in all dealings with (i) loan administration and
routine lender approval requests and (ii) the borrower with respect to the
Purchased Security. In the event of a default under or bankruptcy or insolvency
event with respect to the Purchased Security, the Purchased Security may, or
will at Buyer’s request, be repurchased by Seller, provided, however, that Buyer
shall have sole control over the enforcement of rights and remedies if such
Purchased Security is not repurchased by Seller within ten (10) Business Days
after such default under or bankruptcy or insolvency event with respect to the
Purchased Security.

 

9



--------------------------------------------------------------------------------

10. As partial consideration for Buyer’s agreement contained herein, Seller
agrees to pay on demand (i) all reasonable costs and expenses of Buyer in
connection with the preparation, execution, delivery, administration,
modification and amendment of the Transaction Documents (including, without
limitation, all due diligence and collateral review fees and expenses of Buyer
and the reasonable fees and expenses of its counsel) and (ii) all costs and
expenses of Buyer in connection with the enforcement of the Transaction
Documents (including, without limitation, the fees and expenses of counsel for
Buyer).

11. Seller shall provide Buyer with the following financial and reporting
information:

(a) within 10 days after the last day of each calendar quarter, any and all
property level financial information with respect to the Purchased Securities
that is in the possession or control of Seller or an Affiliate, or such other
information as may be mutually determined and agreed upon in writing by both
Buyer and Seller, including, without limitation, rent rolls and income
statements, in all events in electronic form; and

(b) Within 45 days after the last day of each calendar quarter, Seller’s
unaudited statements of income and statements of changes in cash flow for such
quarter and balance sheets as of the end of such quarter, and certified as being
true and correct by an officer’s certificate.

12. Paragraph 6 of the Repo Agreement is amended by inserting the phrase “for
commercial and creditor’s rights purposes” immediately after the word “intent”
in the first line thereof. In addition the following sentence shall be added at
the end of the existing text of Paragraph 6 of the Repo Agreement:

“Notwithstanding the foregoing, the parties acknowledge that, prior to a
Potential Default or an Event of Default, each Transaction will be treated as a
financing for federal and state tax purposes.”

13. From time to time, Buyer shall, subject to the terms hereof, advance to
Seller additional advances of the Purchase Price for the Purchased Security
(each, an “Advance”, and, collectively, the “Advances”) in accordance with, and
subject to, the terms of this Section III(13). Each Advance shall be deemed
Purchase Price for all purposes of this Confirmation and the Repo Agreement.
Upon the making of each Advance, Seller and Buyer shall execute an addendum to
this Confirmation, in the form attached hereto as Schedule IV, which shall set
forth the then-current Purchase Price for the Purchased Securities. Unless Buyer
agrees in its sole and absolute discretion in writing to more frequent Advances,
Advances shall not be made more frequently than once in any calendar month. No
Advance shall be made by Buyer, and Seller shall have no right to obtain any
Advance, in the event that a Potential Default or an Event of Default shall have
occurred and be continuing. Seller shall deliver to Buyer written requests for
Advances (each, an “Advance Request”) in the form attached hereto as Schedule
III, at least five (5) Business Days prior to the date of the requested Advance.
All Advance Requests shall contain the following materials, each as defined in
the Loan Agreement (as defined on Schedule I hereto) (collectively, the “Advance
Documents”): the Borrower’s Draw Request accompanied by all materials required
by the Loan Agreement to be submitted therewith. Each Advance Request shall
specify the amount of the Advance and the Business Day for which the Advance is
requested. If Buyer objects to an item (or

 

10



--------------------------------------------------------------------------------

portion thereof) included in any Advance Request, then Buyer shall promptly
notify Seller of Buyer’s specific objection(s) and Seller shall deliver to Buyer
such additional information or explanation relating to Buyer’s objection as
Buyer requests from Seller as soon as is practicable but in no event later than
the date of the next Advance request hereunder. Except as otherwise previously
or concurrently disclosed to Buyer in writing, each Advance Request by Seller
shall be deemed to ratify and confirm that all representations and warranties in
this Confirmation and in the Repo Agreement remain true and correct as of the
date of the Advance Request (except as previously disclosed to and waived by
Buyer in writing) and that, except as disclosed to Buyer in writing, Seller has
obtained any and all diligence materials, certifications, consents and/or
approvals required under the Loan Agreement in respect of the making of an
advance under the Loan Agreement to the Borrower and, to Seller’s knowledge
except as disclosed to Buyer in writing, Borrower (as defined on Schedule I
hereto) has otherwise fully complied with all conditions to such advance and is
entitled to receive such advance under the Loan Agreement, and Seller’s
acceptance and use of the funds so advanced shall be deemed to ratify and
confirm that all such representations and warranties remain true and correct on
the date of such Advance (except as previously disclosed to and waived by Buyer
in writing) and that, except as disclosed to Buyer in writing, all such
diligence materials, certifications, consents and/or approvals under the Loan
Agreement have been obtained prior to the date of such Advance and, to Seller’s
knowledge except as disclosed to Buyer in writing, Borrower has otherwise fully
complied with all, and Seller has not waived any of, the conditions to such
advance and Borrower is entitled to receive such advance under the Loan
Agreement. Notwithstanding any provision of this Confirmation or the Repo
Agreement to the contrary, Seller covenants, acknowledges and agrees that Seller
has, and retains subsequent to the date hereof, the sole obligation to fund to
the Borrower any future advances of the Loan (as defined on Schedule I hereto)
pursuant to the terms of the Loan Agreement and Buyer has and shall have no
obligation to fund any future advances of the Loan and shall have no liability
to Seller, Borrower or otherwise for any refusal or failure to make an Advance
hereunder.

14. Paragraph 4(c) of the Repo Agreement is amended in its entirety to read as
follows:

“If any notice is given by Buyer or Seller under subparagraph (a) or (b) of this
Paragraph on any business day, the party receiving such notice shall transfer
cash or Additional Purchased Securities as provided in such subparagraph no
later than the close of business in the relevant market on the second
(2nd) Business Day following such notice.”

15. Paragraph 11(d)(i) of the Repo Agreement is amended by deleting the phrase
“at such price or prices as the nondefaulting party may reasonably deem
satisfactory” from the third line of clause (A) and by deleting clause (B) in
its entirety.

16. The acknowledgements and agreements in subpart (1) of the last sentence of
Paragraph 11(d) of the Repo Agreement are expressly agreed to be inapplicable to
the Transactions. In addition, in subpart (2) of Paragraph 11(d) of the Repo
Agreement, the terms “good faith” shall be added after the term “sole”.

17. This Confirmation may be executed in any number of counterparts, each of
which shall be deemed to be an original, and all of which taken together shall
constitute but one and the same instrument.

 

11



--------------------------------------------------------------------------------

18. In the event there are any inconsistencies between the terms and provisions
of the Repo Agreement and this Confirmation, the terms and provisions of this
Confirmation shall govern.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CONFIRMATION TO MASTER REPURCHASE AGREEMENT]

 

Agreed:     Agreed:

KBS TRIBECA SUMMIT LLC, a Delaware limited liability company,

as Seller

   

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,

as Buyer

By:   KBS REIT ACQUISITION III, LLC,         a Delaware limited liability
company, its sole member     By:  

/s/ Lance W. Haberin

            Name:   Lance W. Haberin             Title:   Vice President   By:  
KBS LIMITED PARTNERSHIP, a Delaware limited partnership, its sole member        
  By:   KBS REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation, its
general partner             By:  

/s/ Charles J. Schreiber, Jr.

            Name:   Charles J. Schreiber, Jr.             Title:   Chief
Executive Officer      

 

13



--------------------------------------------------------------------------------

EXHIBIT A

REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER

Seller represents, warrants and covenants, as of the date hereof and as of each
day during the term of the Agreement, as follows:

For purposes of Exhibit A, Exhibit B and Exhibit C, the following terms shall
have the following meanings:

“Act of Insolvency” shall mean with respect to any party, (i) the commencement
by such party as debtor of any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, moratorium, dissolution, delinquency or
similar law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Sections 414(b) or (c) of the Code
of which Seller is a member and (ii) solely for purposes of potential liability
under Section 302(c)(l1) of ERISA and Section 412(c)(ll) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which Seller is a member.

“First Mezzanine Lender” means SunAmerica Life Insurance Company.

“First Mezzanine Loan” means that certain Twenty-Five Million Dollar
($25,000,000.00) mezzanine loan made by First Mezzanine Lender to 415 Greenwich
Senior Mezzanine Owner, LLC, which is (i) secured by a pledge of 415 Greenwich
Senior Mezzanine Owner, LLC’s interest in the fee owner of the underlying real
estate, and, (ii) wholly owned by the debtor under the Purchased Security
Documents.

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

 

14



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust,
unincorporated organization, or other entity, or a federal, state or local
government or any agency or political subdivision thereof.

“Plan” means an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code, other than a
Multiemployer Plan.

“Purchased Security Documents” shall mean, with respect to a Purchased Security,
the documents evidencing and/or comprising the Purchased Security.

“Purchased Security File” shall mean the Purchased Security Documents required
to be delivered to Buyer or its designee (including the custodian) pursuant to
the Repo Agreement and this Confirmation.

“Purchased Security Schedule” shall mean Schedule I attached hereto which
comprises the Purchased Security.

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other governmental authority whether now or hereafter enacted or in
effect.

(a) Repurchase Agreement Representations. Seller represents and warrants that
each of the representations and warranties specified in Paragraph 10 of the Repo
Agreement are true and correct as to Seller.

(b) Accuracy of Information. The documents and information provided by Seller to
Buyer in connection with the Repo Agreement or the Transactions thereunder,
taken as a whole, do not contain any statement of material fact with respect to
Seller or the Transactions that was untrue or misleading in any material respect
when made. Since the furnishing of such documents or information, there has been
no change, nor any development or event involving a prospective change known to
Seller that would render any of such documents or information, taken as a whole,
untrue or misleading in any material respect.

(c) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by Seller in the conduct of its businesses violates any
law, regulation, judgment, agreement, order or decree applicable to it which, if
enforced, would result in a material adverse effect upon the Market Value of the
Purchased Securities or the ability of Seller to perform its obligations under
the Transaction Documents.

 

15



--------------------------------------------------------------------------------

(d) Solvency: Fraudulent Conveyance. Seller is solvent and will not be rendered
insolvent by the Transaction and, after giving effect to such Transaction,
Seller will not be left with an unreasonably small amount of capital with which
to engage in its business. Seller does not intend to incur, or believe that it
has incurred, debts beyond its ability to pay such debts as they mature. Seller
is not contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of Seller or any of its
assets. Seller is not entering into the Transaction with any intent to hinder,
delay or defraud any of its creditors.

(e) Investment Company Act Compliance. Seller is not required to be registered
as an “investment company” as defined under the Investment Company Act.

(f) Taxes. Seller has filed all federal and state tax returns that are required
to be filed and paid all taxes, including any assessments received by Seller, to
the extent that such taxes have become due (other than those being contested in
good faith and for which adequate reserves have been established). Any taxes,
fees and other governmental charges payable by Seller in connection with the
Transaction and the execution and delivery of the Transaction Documents have
been paid.

(g) Chief Executive Office. The chief executive office of Seller is located at
c/o KBS Capital Advisors LLC, 620 Newport Center Drive, Newport Beach,
California 92660.

(h) No Broker. Seller has not dealt with any broker, investment banker, agent,
or other person, except for Buyer, who may be entitled to any commission or
compensation in connection with the sale of Purchased Securities pursuant to the
Repo Agreement; provided, that if Seller has dealt with any broker, investment
banker, agent, or other person, except for Buyer, who may be entitled to any
commission or compensation in connection with the sale of the Purchased
Securities pursuant to the Repo Agreement, such commission or compensation shall
have been paid in full by Seller.

(i) Organization. Seller is duly organized, validly existing and in good
standing under the laws and regulations of the state of Seller’s organization
and is duly licensed, qualified, and in good standing in every state where such
licensing or qualification is necessary for the transaction of Seller’s
business. Seller has the power to own and hold the assets it purports to own and
hold, and to carry on its business as now being conducted and proposed to be
conducted, and has the power to execute, deliver, and perform its obligations
under the Repo Agreement and the other Transaction Documents.

(j) Due Execution; Enforceability. The Transaction Documents have been duly
executed and delivered by Seller, for good and valuable consideration. The
Transaction Documents constitute the legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms
subject to bankruptcy, insolvency, reorganization, receivership, moratorium and
other laws and limitations on creditors’ rights generally and to equitable
principles.

(k) Non-Contravention. Neither the execution and delivery of the Transaction
Documents, nor consummation by Seller of the transactions contemplated by the
Transaction Documents (or any of them), nor compliance by Seller with the terms,
conditions and provisions of the Transaction Documents (or any of them) will
conflict with or result in a breach of any of the terms, conditions or
provisions of (i) the formation, organizational or other governing documents of
Seller, (ii) any

 

16



--------------------------------------------------------------------------------

contractual obligation to which Seller is now a party, or by which it is bound
or to which the assets of Seller are subject or constitute a default thereunder,
or result thereunder in the creation or imposition of any lien upon any of the
assets of Seller, other than pursuant to the Transaction Documents, (iii) any
judgment or order, writ, injunction, decree or demand of any court applicable to
Seller, or (iv) any applicable Requirement of Law. Seller has all necessary
licenses, permits and other consents from Governmental Authorities necessary to
acquire, own and sell the Purchased Securities and for the performance of its
obligations under the Transaction Documents.

(l) Litigation: Requirements of Law. Except as disclosed to Buyer in writing,
there is no action, suit, proceeding, investigation, or arbitration pending or,
to the best knowledge of Seller, threatened against Seller or any of its assets,
nor is there any action, suit, proceeding, investigation, or arbitration pending
or threatened against Seller which may result in any material adverse change in
the business, operations, financial condition, properties, or assets of Seller,
or which may have an adverse effect on the validity of the Transaction Documents
or the Purchased Securities or any action taken or to be taken in connection
with the obligations of Seller under any of the Transaction Documents. Seller is
in compliance in all material respects with all Requirements of Law. Seller is
not in default in any material respect with respect to any judgment, order,
writ, injunction, decree, rule or regulation of any arbitrator or Governmental
Authority.

(m) Good Title to Purchased Securities. Immediately prior to the purchase of any
Purchased Securities by Buyer from Seller, such Purchased Securities are free
and clear of any lien, encumbrance or impediment to transfer (including any
“adverse claim” as defined in Section 8-102(a)(l) of the UCC), and Seller is the
record and beneficial owner of and has good and marketable title to and the
right to sell and transfer such Purchased Securities to Buyer and, upon transfer
of such Purchased Securities to Buyer, Buyer shall be the owner of (or shall
hold a valid first priority security interest in) such Purchased Securities free
of any adverse claim. In the event the related Transaction is recharacterized as
a secured financing of the Purchased Securities, the provisions of this
Agreement are effective to create in favor of Buyer a valid security interest in
all rights, title and interest of Seller in, to and under the Purchased
Securities and proceeds thereof, and Buyer shall have a valid, perfected first
priority security interest in the Purchased Securities and proceeds thereof.

(n) No Default. No Default or Event of Default exists under or with respect to
the Transaction Documents.

(o) No Fraudulent Transfer. Seller has not entered into any Transaction Document
or any Transaction pursuant thereto in contemplation of insolvency or with
intent to hinder, delay or defraud any creditor.

(p) Consents. No consent, approval or other action of, or filing by Seller with,
any Governmental Authority or any other Person is required to authorize, or is
otherwise required in connection with, the execution, delivery and performance
of any of the Transaction Documents (other than consents, approvals and filings
that have been obtained or made, as applicable).

(q) Ownership. Set forth on Schedule II attached hereto is a true, complete and
correct ownership chart for Seller.

 

17



--------------------------------------------------------------------------------

(r) Organizational Documents. Seller has delivered to Buyer certified copies of
its formation, organizational and other governing documents, together with all
amendments thereto.

(s) No Encumbrances. There are (i) no outstanding rights, options, warrants or
agreements on the part of Seller for a purchase, sale or issuance, in connection
with the Purchased Securities, (ii) no agreements on the part of Seller to
issue, sell or distribute the Purchased Securities, and (iii) no obligations on
the part of Seller (contingent or otherwise) to purchase, redeem or otherwise
acquire any securities or any interest therein or to pay any dividend or make
any distribution in respect of the Purchased Securities.

(t) Taxes. Seller has filed or caused to be filed all income and other tax
returns which to the knowledge of Seller would be delinquent if they had not
been filed on or before the date hereof and has paid all taxes shown to be due
and payable on or before the date hereof on such returns or on any assessments
made against it or any of its property and all other taxes, fees or other
charges imposed on it and any of its assets by any Governmental Authority; no
tax liens have been filed against any of Seller’s assets and, to Seller’s
knowledge, no claims are being asserted with respect to any such taxes, fees or
other charges.

(u) ERISA. Seller does not have any Plans and makes no contributions to any
Plans or any Multiemployer Plans.

(v) Judgments/Bankruptcy. Except as disclosed in writing to Buyer, there are no
judgments against Seller unsatisfied of record or docketed in any court located
in the United States of America and no Act of Insolvency has ever occurred with
respect to Seller.

(w) Financial Information. All financial data concerning Seller and, to Seller’s
knowledge, the Purchased Securities that has been delivered by or on behalf of
Seller to Buyer is true, complete and correct in all material respects and has
been prepared in accordance with GAAP. Since the delivery of such data, except
as otherwise disclosed in writing to Buyer, there has been no change in the
financial position of Seller or, to Seller’s knowledge, the Purchased
Securities, or in the results of operations of Seller, which change is
reasonably likely to have a material adverse effect on Seller.

(x) Selection Process. The Purchased Securities were selected from among the
outstanding assets owned by Seller and its Affiliates as to which the
representations and warranties set forth in this Agreement could be made and
such selection was not made in a manner so as to affect adversely the interests
of Buyer.

(y) No Prohibited Persons. Neither Seller nor any of its officers, directors,
partners or members, an entity or person (or to Seller’s knowledge, owned or
controlled by an entity or person): (i) that is listed in the Annex to, or is
otherwise subject to the provisions of Executive Order 13224 issued on
September 24, 2001 (“EO13224”); (ii) whose name appears on the United States
Treasury Department’s Office of Foreign Assets Control (“OFAC”) most current
list of “Specifically Designated National and Blocked Persons” (which list may
be published from time to time in various mediums including, but not limited to,
the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits,
threatens to commit or supports “terrorism”, as that term is defined in EO13224;
or (iv) who is otherwise affiliated with any entity or person listed above (any
and all parties or persons described in clauses (i) through (iv) above are
herein referred to as a “Prohibited Person”).

 

18



--------------------------------------------------------------------------------

EXHIBIT B

REPRESENTATIONS AND WARRANTIES OF SELLER REGARDING PURCHASED SECURITIES

Seller represents, warrants and covenants, as of the date hereof and as of each
day during the term of the Agreement, as follows:

1. No Default or Dispute Under Purchased Securities Documents. To Seller’s
knowledge, there exists no material default, breach, violation or event of
acceleration (and no event which, with the passage. of time or the giving of
notice, or both, would constitute any of the foregoing) under the documents
evidencing or securing the Purchased Securities, in any such case to the extent
the same materially and adversely affects the value of the Purchased Securities
and the related underlying collateral.

2. No Offsets, Defenses or Counterclaims. To Seller’s knowledge, there is no
valid offset, defense or counterclaim to the Purchase Securities.

3. Enforceability. The loan documents evidencing and securing the Purchased
Securities (the “Purchased Security Documents”) have been duly and properly
executed by the parties thereto, and each is the legal, valid and binding
obligation of the parties thereto, enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws relating to or affecting
the rights of creditors generally and by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). The Purchased Securities are not usurious. Seller has fully and
validly perfected all security interests created or intended to be created
pursuant to the Purchased Security Documents.

4. Waivers and Modifications. To Seller’s knowledge, the terms of the related
Purchased Security Documents have not been impaired, waived, altered or modified
in any material respect (other than by a written instrument which is included in
the related Purchased Security File).

5. Valid Assignment. The assignment of the Purchased Securities constitutes the
legal, valid and binding assignment of such Purchased Securities from Seller to
or for the benefit of Buyer. No consent or approval by any third party is
required for any such assignment of such Purchased Securities, for Buyer’s
exercise of any rights or remedies under the assignment of the Purchased
Securities, or for Buyer’s sale or other disposition of such Purchased
Securities if Buyer acquires title thereto, other than consents and approvals
which have been obtained. To Seller’s knowledge, no third party (including
underlying real property owner and underlying real property mortgagee) holds any
“right of first refusal,” “right of first negotiation,” “right of first offer,”
purchase option, or other similar rights of any kind on account of the
occurrence of any of the foregoing. To Seller’s knowledge, no other impediment
exists to any such transfer.

6. Certain Representations and Warranties. To Seller’s actual knowledge, all
representations and warranties contained in the Purchased Security Documents are
true and correct in all material respects.

 

19



--------------------------------------------------------------------------------

7. Parties Authorized. To the extent required under applicable law as of the
date of Buyer’s purchase of the Purchased Securities from Seller, each party to
the Purchased Security Documents was authorized to do business in the
jurisdiction in which the related underlying real property is located at all
times when it held the Purchased Securities to the extent necessary to ensure
the validity and enforceability of such Purchased Securities.

8. No Advances of Funds. No party to the Purchased Security Documents has
advanced funds on account of any default under the Purchased Securities or under
the underlying real property mortgage documents.

9. Servicing. The servicing and collection practices used by, or on behalf of,
Seller for the Purchased Securities have complied with applicable law in all
material respects and are consistent with those employed by prudent servicers of
comparable loans.

10. No Assignment. Seller has not effectuated any transfer, sale, assignment,
hypothecation, or other conveyance of any of its rights and obligations under
any Purchased Security Document, except in connection with the Repo Agreement.

11. No Bankruptcy. To Seller’s actual knowledge, none of the following parties
is a debtor in any state or federal bankruptcy or insolvency proceeding: Seller
or any borrower under any Purchased Security Document.

 

20



--------------------------------------------------------------------------------

EXHIBIT C

ADDITIONAL REPRESENTATIONS AND WARRANTIES OF SELLER REGARDING PURCHASED
SECURITIES

Seller represents, warrants and covenants, except as disclosed on Schedule V
attached hereto, as of the date hereof and as of each day during the term of the
Agreement, as follows:

REPRESENTATIONS AND WARRANTIES

REGARDING EACH INDIVIDUAL PURCHASED SECURITY

WHICH IS A MEZZANINE LOAN

1) Purchased Security Information. The information set forth in the Purchased
Security Schedule delivered to Buyer is complete, true and correct in all
material respects.

2) Equity Pledges. The pledge of ownership interests securing such Purchased
Security relates to direct or indirect equity or ownership interests in the
underlying real property owner (so that, except for the equity interests pledged
to Seller, and the equity interests pledged in favor of First Mezzanine Lender
under the First Mezzanine Loan, there are no direct or indirect equity or
ownership interests in underlying real property owner or in any constituent
entity) and has been perfected in favor of Seller as mezzanine lender.

3) Lockbox. The lockbox administrator, if any, is not an Affiliate of Seller.

4) Certain Representations and Warranties. To Seller’s knowledge, all
representations and warranties in the Purchased Security Documents and in the
First Mezzanine Loan documents are true and correct in all material respects.

5) Parties Authorized. To the extent required under applicable law as of the
Purchase Date, each party to the Purchased Security Documents was authorized to
do business in the jurisdiction in which the related underlying real property is
located at all times when it held the Purchased Security to the extent necessary
to ensure the validity and enforceability of such Purchased Security.

6) No Advances of Funds. No party to the Purchased Security Documents has
advanced funds on account of any default under the Purchased Security or under
the First Mezzanine Loan documents.

7) Servicing. For each Purchased Security that has been originated prior to the
Purchase Date, the servicing and collection practices used by the Seller have
been in all material respects legal, proper and prudent and have met customary
industry standards for servicing of commercial loans for conduit programs.

8) No Assignment. Seller has not effectuated any transfer, sale, assignment,
hypothecation, or other conveyance of any of its rights and obligations under
any Purchased Security Document, except in connection with the Agreement.

 

21



--------------------------------------------------------------------------------

9) No Bankruptcy. To Seller’s actual knowledge, none of the following parties is
a debtor in any state or federal bankruptcy or insolvency proceeding: Seller;
underlying real property owner; underlying real property mortgagee; the borrower
under the First Mezzanine Loan or the First Mezzanine Lender.

10) First Mezzanine Loan. To Seller’s actual knowledge, all of the following
representations and warranties regarding the First Mezzanine Loan that is senior
to the Purchased Security are true, correct and complete in all material
respects:

i. Legal Compliance – Origination. As of the date of its origination, such First
Mezzanine Loan complied in all material respects with, or was exempt from, all
applicable requirements of federal, state or local law relating to the
origination of such loan.

ii. Payment Record. No scheduled payment of principal and interest under the
First Mezzanine Loan was 30 days or more past due as of the Purchase Date
without giving effect to any applicable grace period, and the First Mezzanine
Loan was not 30 days or more delinquent in the twelve-month period immediately
preceding the Purchase Date.

iii. Equity Pledges. The pledge of ownership interests securing such First
Mezzanine Loan relates to direct or indirect equity or ownership interests in
the underlying real property owner (so that, except for the equity interests
pledged to Seller, there are no direct or indirect equity or ownership interests
in underlying real property owner or in any constituent entity) and has been
perfected in favor of the First Mezzanine Lender.

iv. Loan Status; Waivers and Modifications. None of the terms of any loan
document related to the First Mezzanine Loan have been waived, altered or
modified in any respect, except by written instruments.

v. First Mezzanine Loan Document Status. Each of the loan documents that
evidences or secures the First Mezzanine Loan and that was executed by or on
behalf of the related borrower is the legal, valid and binding obligation of the
maker thereof (subject to any non-recourse provisions contained in any of the
foregoing agreements and any applicable state anti-deficiency or market value
limit deficiency legislation), enforceable in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization or
other similar laws affecting the enforcement of creditors’ rights generally, and
by general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law) and, to Seller’s knowledge,
there is no valid defense, counterclaim or right of offset or rescission
available to the related borrower with respect to such First Mezzanine Loan
documents, except in each case, with respect to the enforceability of any
provisions requiring the payment of default interest, late fees, additional
interest, prepayment premiums or yield maintenance charges.

 

22



--------------------------------------------------------------------------------

vi. Escrow Deposits. All escrow deposits and payments relating to the First
Mezzanine Loan that are, as of the Purchase Date, required to be deposited or
paid to mortgagee have been so deposited or paid.

vii. Compliance with Usury Laws. The First Mezzanine Loan (exclusive of any
default interest, late charges or prepayment premiums) complied with, or is
exempt from, all applicable usury laws in effect at its date of origination.

viii. Cross-collateralization; Cross-default. The First Mezzanine Loan is not
cross-collateralized or cross-defaulted with any loan other than as disclosed to
Buyer in writing.

ix. No Material Default. To Seller’s knowledge, there exists no material
default, breach, violation or event of acceleration (and no event which, with
the passage of time or the giving of notice, or both, would constitute any of
the foregoing) under the documents evidencing or securing the First Mezzanine
Loan, in any such case to the extent the same materially and adversely affects
the value of the First Mezzanine Loan. No Person or party other than the holder
of such First Mezzanine Loan may declare any event of default or accelerate the
related indebtedness under the First Mezzanine Loan documents.

x. Actions Concerning First Mezzanine Loans. To the knowledge of Seller, there
are no actions, suits or proceedings pending or threatened before any court,
administrative agency or arbitrator concerning the First Mezzanine Loan that
might adversely affect title to the collateral therefor or the validity or
enforceability of the related First Mezzanine Loan documents or that might
materially and adversely affect the value of the collateral as security for the
First Mezzanine Loan.

xi. Servicing. The servicing and collection practices used by the First
Mezzanine Lender have been in all material respects legal, proper and prudent
and have met customary industry standards for servicing of commercial mortgage
loans for conduit programs.

 

23